Shaw C. J.
delivered the opinion of the Court. In con*64struiug the deed from Bulfinch to Whitney, bounding the estate on Charles street, and running back 85 feet more or less, these words “ more or less,” may be considered as having some meaning, so as not to fix the distance absolutely, though these words are often introduced without having practically any effect. The words of description, “ 85 feet more or less,” if there were nothing in other parts of the deed, or the subject to which it applies, to control or explain them, especially where the grant is of a parcel measured out of the grantor’s own larger tract, would be equivalent to 85 feet absolutely. But the words “ more or less ” may be considered equivalent to a suggestion, that either there is some monument, abuttal or line there, or as an intimation that one is intended to be placed there, to stand as the line intended, in place of the absolute admeasurement. The fact that Bulfinch the grantor, soon after the execution of this deed, made a plan of this and the adjoining lots, and placed it on record for the information of all concerned, making these two lines described as 85 feet more or less, about 88 or 89 feet, is equivalent to the fixing of such line or monument, so far as his own rights and those claiming under him were concerned. It may be presumed to have been done by agreement and in pursuance of the contract of sale ; but without such presumption, it would be conclusive of the intent of the grantor, in regard to the indefinite words used in his deed, and good against him and those claiming under him. This act being done by Bulfinch, before he conveyed any of the other lots, is sufficient to answer the rule of fixing a monument or abuttal soon after the conveyance.
But there is another view of the case which seems quite decisive. The subsequent deed of Bulfinch to the ancestor of the defendant, and that’ under which alone he can claim, described the lot as bounded on George street, and running back 80 feet, and there bounded on the land of Whitney and Blaney. The same deed referred to the plan then on record, and therefore the bound on the land of Whitney and Blaney, most naturally and obviously means, the land of Whitney and Blaney as designated and marked upon that plan, especially as such construction gave to the grantees the whole depth of 80 feet as mentioned tn the deed.
*65The Court are of opinion, that the demandant has established the better title to the narrow strip of land in question, and is entitled to recover it in this action.